Citation Nr: 0818021	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-31 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from June 1971 to 
April 1973, including a tour in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  In June 2003, the RO denied the veteran's claim for 
service connection for tinnitus.  The RO sent him a letter in 
July 2003 notifying him of that decision and apprising him of 
his procedural and appellate rights; and although he 
submitted a timely notice of disagreement (NOD) later in July 
2003 to initiate an appeal, and received a statement of the 
case (SOC) in March 2004, he did not perfect the appeal by 
filing a timely substantive appeal (VA Form 9 or equivalent 
statement).

2.  However, additional evidence received since that June 
2003 decision is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate this claim.

3.  Still, though, the most probative evidence indicates the 
veteran's tinnitus was not caused or made worse by his active 
military service and is not attributable to or permanently 
exacerbated by his service-connected Type II diabetes 
mellitus.  




CONCLUSIONS OF LAW

1.  The RO's June 2003 decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  But new and material evidence has been submitted since 
that June 2003 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's tinnitus was not incurred in or aggravated 
by his military service and is not proximately due to, the 
result of, or chronically aggravated by his 
service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 
1110,1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in July 2005, 
July 2006, October 2006, and April 2007, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It equally deserves mentioning that the RO issued the July 
2005 VCAA notice letter prior to initially adjudicating the 
veteran's claim in September 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, that July 2005 VCAA letter 
specifically asked that he provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.

Furthermore, although the veteran did not receive some of the 
VCAA letters mentioned (the ones in July 2006, October 2006, 
and April 2007) until after the initial adjudication of his 
claim, the RO has since gone back and readjudicated his claim 
in the May 2007 supplemental statement of the case (SSOC) 
based on the additional evidence received since that initial 
adjudication, statement of the case (SOC), and in response to 
that additional notice.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal 
Circuit Court held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Additionally, that July 2005 VCAA letter informed the veteran 
that the reopening of his claim would require new and 
material evidence.  He was informed that new evidence is 
evidence submitted to VA for the first time, that is not 
cumulative or tends to reinforce a previously established 
point.  He was informed that material evidence relates to an 
unestablished fact necessary to substantiate the claim.  
He also was informed of the specific reasons his tinnitus 
claim was previously denied and the specific type of evidence 
required to overcome these prior shortcomings.  Therefore, 
that July 2005 notice complied with the VCAA requirements 
discussed in Kent v. Nicholson, 20 Vet. App. 1 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including the report of his April 2003 
VA compensation examination for a medical nexus opinion 
concerning the cause of his claimed condition - and in 
particular, whether it is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

It also deserves mentioning that, on a June 2007 VCAA Notice 
Response form, the veteran indicated he had no other 
information or evidence to give VA to substantiate his claim.  
He therefore requested that his claim be decided as soon as 
possible.



Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Tinnitus

The RO initially considered - and denied, this claim in June 
2003.  As cause for denying this claim, the RO pointed out 
there was (at least at that time) no evidence of this 
condition while the veteran was in the military and no 
evidence otherwise linking this condition to his military 
service, including by way of his already service-connected 
diabetes.  The RO sent him a letter in July 2003 notifying 
him of that decision and apprising him of his procedural and 
appellate rights.  And although he submitted a timely NOD 
later in July 2003 to initiate an appeal, and received a SOC 
in March 2004, he did not perfect the appeal by also filing a 
timely substantive appeal (VA Form 9 or equivalent 
statement).  So that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.302, 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

The veteran filed a petition to reopen his claim in May 2005.  
For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the June 2003 denial includes private 
medical records.

With the exception of some duplicate private medical records, 
all of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  Some of it dated in July 2005 is also material 
because it relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, 
the physician in the July 2005 medical report opined that the 
veteran's tinnitus "appears to be firearm related."  So 
this opinion suggests - albeit not definitely, there is some 
correlation between the veteran's tinnitus and his 
military service.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  As also 
indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

Since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108.  It now must be readjudicated 
on the underlying merits, i.e., on a de novo basis.

Whether the Veteran is Entitled to Service Connection for 
Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection also may be granted on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310.  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
codify the decision of the Court in Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).



As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  A December 2002 
private medical report diagnoses the veteran with tinnitus, 
so there is no disputing he has this condition.  

Thus, the determinative issue is whether the veteran's 
tinnitus is attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The veteran's August 1970 enlistment physical examination 
report did not note any abnormalities of his hearing or 
ringing in his ears (i.e. tinnitus).  Therefore, 
the presumption of soundness attaches and the theory of 
aggravation is not for application in this case.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. § 3.306.

The veteran's service medical records (SMRs) are unremarkable 
for any complaint, diagnosis of or treatment for tinnitus or 
hearing problems in general.  In his January 2003 claim and 
statement in support of his claim, the veteran asserts that 
in 1971 while serving in the Republic of Vietnam as a 
helicopter mechanic and crew chief (gunner), he developed ear 
problems.  He stated that his supervisor, S.S.G. Lismore, 
took him to a medical dispensary in Can-Tho Vietnam, where he 
was treated for an inner ear infection and ringing in his 
ears.  He said the physicians were able to clear up the 
infection, but told him there was nothing they could do about 
the ringing in his ears.  He reportedly was told by the 
physicians to avoid loud noise.  That incident and the 
alleged treatment in the aftermath of it, however, are not 
anywhere documented in his SMRs.

Following the conclusion of his military service in April 
1973, the veteran asserts in his January 2003 claim and 
statement in support of his claim that he was treated by Dr. 
O.B. in Paragould, Arkansas, for recurring ear problems and 
ringing in his ears.  Dr. O.B., according to the veteran, was 
his family physician.  But he acknowledges that his medical 
records from Dr. O.B., including those specifically 
concerning that alleged treatment, cannot be located because 
Dr. O.B. has since retired from practicing medicine and there 
is no way of obtaining these records.

The veteran's current family physician is Dr. B.H.  Dr. B.H. 
referred the veteran to Dr. W.B. for chronic tinnitus and 
subjective hearing loss.  

In December 2002 and July 2005, Dr. W.B. conducted a private 
audiology evaluation of the veteran.  The report included 
audiometric findings of pure tone hearing threshold levels 
that are shown in graphic form instead of numeric form.  The 
Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 in order to determine the 
severity of any hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995) (holding that neither the Board nor 
the RO may not interpret graphical representations of 
audiometric data).  Furthermore, even if not precluded, a 
visual analysis of that report does not reveal any clear 
indication as to whether the recorded pure tone thresholds 
would meet the requirements for hearing to be considered a 
disability under 38 C.F.R. § 3.385 in either ear.

In the December 2002 medical report, Dr. W.B.'s clinical 
impression was that the veteran had "tinnitus secondary to 
mild noise induced high frequency sensorineural hearing loss 
although pure tone thresholds within normal limits.  
Excellent speech discrimination."  This doctor also noted 
the veteran's statement that he had a "long history of 
chronic tinnitus."  Dr. W.B., however, did not mention 
whether the veteran's tinnitus dated back to or was 
necessarily related to his military service.



In the more recent July 2005 medical report, Dr. W.B.'s 
clinical impression was that the veteran had "mild induced 
sensorineural hearing loss."  Dr. W.B. informed the veteran 
during that more recent consultation that his noise induced 
hearing loss "appears to be firearm related."

The veteran also had a VA audiometric evaluation in April 
2003.  The VA examiner reviewed the veteran's SMRs and noted 
that he had normal hearing in 1973 during his military 
separation examination.  The examiner also pointed out the 
veteran had no history of hearing loss and that his hearing 
was actually better than normal.  As well, this examiner 
indicated the veteran's external ear, pinna, ear canal, 
tympanic membrane, tympanum, and mastoid were normal.  This 
examiner concluded by stating "there does not appear to be 
any ongoing or active disease process," and "[i]t is my 
opinion that the tinnitus is not service related."

There, obviously, are conflicting opinions in this case as to 
whether the veteran's tinnitus is attributable to his 
military service - and, in particular, to any excessive 
noise exposure (acoustic trauma) he may have experienced.  
Dr. W.B.'s opinion is entitled to some probative weight 
concerning this and provides evidence in favor of the 
veteran's claim.  However, Dr. W.B.'s opinion is outweighed 
by the findings of the VA compensation examiner, who reviewed 
the veteran's claims file for the pertinent medical and other 
history (including any prior injuries of significance).  
Importantly, as this VA examiner indicated, the veteran's 
SMRs do not show any injury to his hearing or complaints of 
tinnitus, etc.  So, unlike the VA examiner's, Dr. W.B.'s 
favorable opinion is predicated on the misguided notion that 
the veteran has experienced chronic tinnitus dating back to 
his military service, when, in actuality, there is no 
objective indication he complained of or experienced tinnitus 
either during service or even for many years after his 
discharge.


The VA examiner's unfavorable opinion therefore has the 
proper factual foundation, whereas Dr. W.B.'s does not.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.  Here, though, the veteran's allegation 
of having experienced tinnitus ever since his military 
service remains unsubstantiated.  That is to say, his claim 
of a long history of tinnitus dating back to his military 
service is not supported by the record - which, as 
mentioned, does not show any indication of this condition 
either while he was in the military or even for many years 
after his service ended.  So although he is competent to 
proclaim he has experienced tinnitus since service, keeping 
in mind that, by its very nature, it is a subjective symptom 
(ringing in the ears) capable of lay observation, his 
testimony of this lengthy history is not credible because of 
the lack of documentation to support this allegation.  38 
C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  



The veteran also claims that his tinnitus is from exposure to 
herbicides during his tour in Vietnam.  Diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The following diseases are associated with herbicide exposure 
for the purposes of the presumption:  chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, 
this presumption does not apply to the veteran because 
tinnitus is not one of the diseases associated with herbicide 
exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
And there is no medical evidence, either, directly linking 
the tinnitus to exposure to toxic herbicides (e.g., the 
dioxin in Agent Orange).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (where the Federal Circuit Court determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation, even when the veteran does not have 
one of the listed presumptive conditions).

Additionally, tinnitus is not the type of condition that is 
otherwise subject to presumptive service connection - that 
is, even if initially manifested within one year after the 
veteran's military service ended in April 1973.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The tinnitus claim also cannot be granted on the alternative 
theory of secondary service connection, that is, on the 
premise that it was caused or aggravated by the service-
connected Type II diabetes mellitus.  38 C.F.R. § 3.310.  
There simply is no supporting medical evidence to 
substantiate this necessary correlation.  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is no medical evidence of record providing this 
required link between the veteran's tinnitus and his service-
connected diabetes mellitus.  At the April 2003 examination, 
the VA examiner considered the veteran's claim that his 
tinnitus was caused by his service-connected diabetes.  The 
VA examiner stated, "[the veteran's tinnitus] could be 
related to his diabetes but there is not any history of any 
events that occurred while in the military that would have 
caused the tinnitus."

There are a line of precedent cases discussing the lesser 
probative value of opinions that are equivocal, which 
essentially state that it is possible the condition at issue 
is attributable to the veteran's military service.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. 
Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998). And these cases indicate that, while an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, a doctor's opinion phrased in 
terms tantamount to "may" be related to service is an 
insufficient basis for an award of service connection because 
this is for all intents and purposes just like saying the 
condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

The VA compensation examiner clearly merely contemplated that 
the veteran's tinnitus is somehow related to his diabetes, as 
evidenced by the examiner only saying the two conditions 
"could be" related, and more importantly this VA examiner 
ultimately was unable to discern any event during the 
veteran's military service - including his presumed exposure 
to Agent Orange in Vietnam that provided the basis for 
service connecting his diabetes, which would also permit 
relating the tinnitus to his military service.  So there is 
insufficient medical evidence to substantiate the veteran's 
claim on this alternative theory.  



Inasmuch as the most probative medical evidence of record 
does not provide any link between the veteran's tinnitus and 
his military service, including by way of his already 
service-connected diabetes mellitus, the preponderance of the 
evidence is against his claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-
49 (2001).  


ORDER

The claim for tinnitus is reopened, but service connection is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


